Chester, J. (concurring):
I cannot agree with Mr. Justice Houghton that, it was error to refuse to charge the request pointed out by him,, for I think the learned trial justice had correctly and sufficiently charged the jury with respect to the negligence of the child or of her parents if the . jury found she was not sufficiently mature to care for herself, and *577with respect to the degree of care, if any, which a child of the immature years of the' plaintiff’s intestate was required to exercise.
I think, however, that the verdict was clearly against the weight of evidence and should have béen, for that reason, set aside, and, therefore, I concur in the result reached.
Judgment and order reversed and new trial granted, with costs • to appellant to abide event.